Title: To James Madison from Tench Coxe, 4 November 1806
From: Coxe, Tench
To: Madison, James



Sir
Philada. Novr. 4. 1806.

Under all the circumstances of the times, in Europe & America, the tendency of things to the promotion of despotism & to the extinction of civil liberty cannot fail to awaken the solicitudes of all, who love this country.  Our principles, our peace, our internal order and our property are all afloat on the sea, which military power ruffles and calms at pleasure.  In this state of things, I have received a piece of information, which makes I confess a deep and serious impression on my mind.
A subject of France, now in office there, as I believe, and formerly resident in this country has written to a friend of his, a native of France, but a citizen of America to the following effect.  The two persons are, I beleive, friendly to the principles of our constitution and to our country & to many here, particularly to many in offices of high trust & power.  In his letter he announces, that a voluminous work has been brought before the Governments & people of Europe from a press, & in the language of Germany.  I infer from circumstances, that it is with the knowledge, approbation and probably from the procurement of France.  It treats exclusively, but at large of the subject of Government.  It views it in relation to the nature of men & things, and the state of the world.  It maintains, that Wisdom recommends decidedly and necessity requires imperiously the adoption of despotic government as alone adapted to the tranquility of rulers and the happiness of subjects.
This work is said to be translated into the French language by the procurement of the Government, and that by the same means it is abridging for general reading and extent in circulation.  It is added, that in execution of its principle’s, the destruction and subversion of the British constitution is determined on, to eradicate its democratic, and aristocratic provisions or materials, on acct. of their interference with the monarchic or despotic power.  The subject is noticed by the writer with deep regret, but as a matter he knows and beleives.
If insurrection, treason and invasion, if seductions of the people and corruptions of men of power and influence appear in a quarter of this country, in probable connexion with foreign governments, are these parts of similar measures to destroy our republican institutions?
I am enjoined all necessary confidence.  I therefore confine this letter to yourself and to the Pt. as to the channel of the information.  I have the honor to be faithfully & respectfully 
